DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
	
Information Disclosure Statement
The information disclosure statement filed on 11/21/2019 has been considered.
Drawings
The drawings filed on 11/21/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 11/21/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 46, 11, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kwon et al. (US 20090186446).

A method for manufacturing a semiconductor panel, the method comprising: 
providing a first preformed polymer form (100, ¶0016); 
arranging multiple semiconductor chips (160, 165, ¶0034) over the first preformed polymer form; and 
attaching a second preformed polymer form (200, ¶0025, ¶0039) to the first preformed polymer form (100), wherein the semiconductor chips (160, 165) are arranged between the attached preformed polymer forms (100, 200, figure (figure 7), and wherein the attached preformed polymer forms form the semiconductor panel encapsulating the semiconductor chips (¶0039).
Regarding claim 3, Kwon further discloses:
wherein arranging the semiconductor chips comprises: 
arranging electrical contacts of the semiconductor chips over through-holes (103) of the first preformed polymer form (¶0035).
Regarding claim 4, Kwon further discloses:
wherein arranging the electrical contacts comprises: 
arranging a first electrical contact of a semiconductor chip over a first through-hole (103), and arranging a second electrical contact of the semiconductor chip over a second through-hole (103) adjacent to the first through-hole, wherein the first through-hole and the second through-hole are separated by a separation structure (substrate 100 between adjacent holes 103).


Regarding claim 6, Kwon further discloses:
depositing a metallization material (130, ¶0017) into through-holes (103) of at least one of the preformed polymer forms (100), wherein the deposited metallization material is electrically coupled to electrical contacts of the semiconductor chips (¶0035).
Regarding claim 11, Kwon further discloses:
forming at least one recess (H2, ¶0037) in at least one of the preformed polymer forms (200), and arranging an electronic component (165) in the at least one recess, wherein the electronic component is encapsulated in the semiconductor panel.  

A semiconductor package, comprising: 
a first preformed polymer form (100); 
a second preformed polymer (200) form attached to the first preformed polymer form; and 
a semiconductor chip (160) arranged between the attached preformed polymer forms, wherein the attached preformed polymer forms form a semiconductor package encapsulating the semiconductor chip (¶0039).
Regarding claim 17, Kwon further discloses:

Regarding claim 19, Kwon further discloses:
wherein at least one of the preformed polymer forms comprises a polymer blend (¶0016).  
Regarding claim 20, Kwon further discloses:
A method for manufacturing a semiconductor package, the method comprising: manufacturing a semiconductor panel according to claim 1; and
singulating the semiconductor panel into multiple semiconductor packages (¶0045).
Allowable Subject Matter
Claims 2, 5, 7-15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899